DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-24 are pending.
Claim 2 is canceled.

Claim Objections
Claims 1and 7 are objected to because of the following informalities:  
Claim 1, lines 9 and 16 recite “the receptable” change to --the receptacle--.  Claim 7, lines 9 and 17 recite “the receptable” change to --the receptacle--. 
Claim 10, lines 7 and 14 recite “the receptable” change to --the receptacle--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-10, 17-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lele et al. (CN 103378429) in view of Nakagawa (United States Patent 7,086,867).
With respect to Claim 1:
Lele discloses an electrical connector assembly (FIG. 10, 1), comprising: 
a receptacle (FIG. 10, 4) including an inner conductive shell (FIG. 10, 42) and an outer conductive shell (FIG. 10, 40), the inner conductive shell (42) supporting at least one socket contact (FIG, 10, 41) therein, the outer conductive shell (40) enclosing the inner conductive shell (FIG, 10, 42), each of the inner conductive shell (FIG, 10, 42) and the outer conductive shell (FIG, 10, 40) has a respective front end (FIG, 10, see notation shaded area) for mating with a mating connector (FIG, 10, 3) and a respective back end (FIG. 10, see notation) configured to connect to a printed circuit board (Background 4th paragraph) (Claim 12), a receptacle primary ground connection (FIG. 10, see notation) located on the inner conductive shell (FIG. 10, 42), and a receptacle secondary ground connection (FIG. 10, see notation) located on the outer conductive shell (FIG. 10, 40), wherein the outer conductive shell (FIG. 10, 40) of the receptacle (FIG. 10, 4) comprises a biasing member (FIG. 10, 6); and 
a plug (FIG. 10; 2, 3) including an outer shell (FIG. 10, 30) supporting at least one pin contact (FIG. 10, 31) configured to mate with the at least one socket contact (FIG. 10, 41) of the receptacle (FIG. 10, 4), the outer shell (FIG. 10, 30) of the plug (FIG. 10, 3) having a front end (FIG. 10, see notation shaded area) for mating with the front end (FIG. 10, see notation shaded area) of the receptacle (FIG. 10, 4), and a back end (FIG. 10, see notation), a plug primary ground connection (FIG. 2, see notation) located on an inner surface (FIG. 2, 10) of the outer shell (FIG. 2, 31) of the plug (FIG. 2, 3), and a plug secondary ground connection (FIG. 10, see notation)  located on an outer surface (FIG. 10, see notation) of the outer shell (FIG. 10, 31) of the plug (FIG. 10, 3), wherein the outer shell (FIG. 10, 30) of the plug (FIG. 10, 3) is configured to receive the biasing member (FIG. 10, 6) of the receptacle (FIG. 10, 4) to mechanically and electrically connect the plug (FIG. 10, 3) and receptacle (FIG. 10, 4) together, 
wherein when the receptacle (FIG. 10, 4) and plug (FIG. 10, 3) are mated, the receptacle and plug primary ground connections (FIG. 10, see notation) form a primary grounding path (FIG. 10, see notation) through the assembly and the receptacle and plug secondary ground connections (FIG. 10, see notation) form a secondary grounding path (FIG. 10, see notation) through the assembly (FIG. 10, 1), thereby electrically connecting the plug (FIG. 10, 3) with the printed circuit board.
[AltContent: textbox (outer surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (back ends)][AltContent: textbox (back end)][AltContent: arrow][AltContent: textbox (front ends)][AltContent: roundedrect][AltContent: arrow][AltContent: arrow][AltContent: textbox (plug primary ground)][AltContent: textbox (receptacle primary ground)][AltContent: arrow][AltContent: textbox (receptacle secondary ground)][AltContent: arrow][AltContent: textbox (plug secondary ground)][AltContent: arrow][AltContent: textbox (Outer surface)][AltContent: arrow] 
    PNG
    media_image1.png
    637
    841
    media_image1.png
    Greyscale

Lele does not expressly disclose the outer shell of the plug having a back end configured to connect to a coaxial cable.
However, Nakagawa teaches the outer shell (FIG. 13; 53, 55) (Column 10, lines 61-65) of the plug (FIG. 13, B) having a back end (FIG. 13, see notation) configured to connect to a coaxial cable (FIG. 13, 59) (Column 11, lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lele with the teachings of Nakagawa and provide the outer shell of the plug having a back end configured to connect to a coaxial cable “so as to be close to the cylindrical section, the connection of the cylindrical section to ground can be securely made, and more satisfactory high-frequency performance can be obtained.” (Nakagawa, Column 5, lines 7-10).
[AltContent: arrow][AltContent: textbox (front end)][AltContent: arrow][AltContent: textbox (back end)]
    PNG
    media_image2.png
    279
    625
    media_image2.png
    Greyscale

With respect to Claim 3: of claim 1
Lele in view of Nakagawa discloses the electrical connector assembly (Lele, FIG. 10, 1), wherein each of the primary and secondary ground connections (Lele, FIG. 10, see notation) comprises one or more contact points (Lele, FIG. 10, see notation).
With respect to Claims 4 and 9: of claim 1
Lele in view of Nakagawa discloses the electrical connector assembly (Lele, FIG. 10, 1), wherein the primary (Lele, FIG. 10, see notation) and secondary (Lele, FIG. 10, see notation) ground connections of the receptacle (Lele, FIG. 10, A) and plug (Lele, FIG. 10, B), respectively, define separate grounding paths (Lele, FIG. 10, see notation) through the electrical connector assembly (Lele, FIG. 10, 1) to the printed circuit board (Lele, Background, 4th paragraph).
With respect to Claim 5: of claim 1
Lele in view of Nakagawa discloses the electrical connector assembly (Lele, FIG. 10, 1), wherein one of the primary and secondary ground connections (Lele, FIG. 10, see notation) (Nakagawa, FIG. 15; 46A, 56A, 57) of each of the receptacle (Lele, FIG. 10, A) (Nakagawa, FIG. 15, A) and plug (Lele, FIG. 10, B) (Nakagawa, FIG. 15, B) provides a mechanical connection (Nakagawa, Column 11, lines 20-25) configured to mechanically engage the front ends (Lele, FIG. 10, see notation) of the receptacle (Lele, FIG. 10, A) and plug (Lele, FIG. 10, B).

With respect to Claim 7:
Lele discloses an electrical connector assembly (FIG. 10, 1), comprising: 
a receptacle (FIG. 10, 4) including an inner conductive shell (FIG. 10, 42) and an outer conductive shell (FIG. 10, 40), the inner conductive shell (42) supporting at least one socket contact (FIG. 10, 41) therein, wherein the outer conductive shell (40) encloses the inner conductive shell (42), each of the inner conductive shell (42) and the outer conductive shell (40) have a respective front end (FIG. 10, see notation shaded area) for mating with a mating connector (FIG. 10, 3) and a respective back end (FIG. 10, see notation) configured to electrically connect to a printed circuit board (Background 4th paragraph) (Claim 12), and the receptacle (4) including a receptacle primary ground connection (FIG. 10, see notation) on the inner conductive shell (42) and a receptacle secondary ground connection (FIG. 10, see notation) on the outer conductive shell (40), wherein the outer conductive shell (42) of the receptacle (4) comprises a biasing member (FIG. 10, 6); and 
a plug (FIG. 10; 2, 3) including an outer conductive shell (FIG. 10, 30) supporting at least one pin contact (FIG. 10, 31) configured to mate with the at least one socket contact (FIG. 10, 41) of the receptacle (4), the outer conductive shell (FIG. 10, 30) of the plug (FIG. 10, 3) having a front end (FIG. 10, see notation) for mating with the front end (FIG. 10, see notation) of the receptacle (FIG. 10, 4), and a back end (FIG. 10, 31) configured to electrically connect to a coaxial cable, and the plug (FIG. 10; 2, 3) including a plug primary ground connection (FIG. 10, see notation) and a plug secondary ground connection (FIG. 10, see notation), wherein the outer conductive shell (FIG. 10, 30) of the plug (3) is configured to receive the biasing member (FIG. 10, 6) of the receptacle (4) to mechanically and electrically (6 is conductive element) connect the plug and receptacle together (Description, Sheet 13, 2nd paragraph), 
wherein when the receptacle (4) and plug (3) are mated, the receptacle (4) and plug primary ground connections (FIG. 10, see notation) form a primary grounding path (FIG. 10, see notation) through the assembly (1) and the receptacle and plug secondary ground connections (FIG. 10, see notation) form a secondary grounding path (FIG. 10, see notation) through the assembly, thereby electrically connecting the plug (4) and the printed circuit board (Background 4th paragraph) (Claim 12).
Lele does not expressly disclose the outer shell of the plug having a back end configured to connect to a coaxial cable.
However, Nakagawa teaches the outer shell (FIG. 13; 53, 55) (Column 10, lines 61-65) of the plug (FIG. 13, B) having a back end (FIG. 13, see notation) configured to connect to a coaxial cable (FIG. 13, 59) (Column 11, lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lele with the teachings of Nakagawa and provide the outer shell of the plug having a back end configured to connect to a coaxial cable “so as to be close to the cylindrical section, the connection of the cylindrical section to ground can be securely made, and more satisfactory high-frequency performance can be obtained.” (Nakagawa, Column 5, lines 7-10).
With respect to Claim 8: 
Lele in view of  Nakagawa discloses the electrical connector assembly (Lele, FIG. 10, 1), wherein each of the primary and secondary receptacle ground connections (Lele, FIG. 10, see notation) comprises one or more contact points (Lele, FIG. 10, see notation) on the inner (Lele, FIG. 10, 42) and outer conductive shells (Lele, FIG. 10, 40), respectively, of the receptacle (Lele, FIG. 10, 4) and each of the primary and secondary plug ground connections (Lele, FIG. 10, see notation) comprises one or more contact points (Lele, FIG. 10, see notation) on the outer conductive shell (Lele, FIG. 10, 30) of the plug (Lele, FIG. 10, 3).
With respect to Claim 9: 
Lele in view of  Nakagawa discloses the electrical connector assembly (Lele, FG. 10, 1), wherein the primary (Lele, FIG. 10, see notation) and secondary (Lele, FIG. 10, see notation) ground connections of the receptacle (Lele, 4) and plug (Lele, 3), respectively, define separate grounding paths (Lele, FIG. 10, see notation) through the electrical connector assembly (Lele, 1) to the printed circuit board (Lele, Background 4th paragraph) (Lele, Claim 12).
With respect to Claim 10:
Lele discloses an electrical connector assembly (FIG. 10, 1), comprising: 
a receptacle (FIG. 10, 4) including an outer tubular shell (FIG. 10, 40), the outer tubular shell (FIG. 10, 40) supporting at least one socket contact (FIG. 10, 41) therein, the outer tubular shell (FIG. 10, 40) having a front end (FIG. 10, see notation) for mating with a mating connector (FIG. 10; 2, 3) and a back end (FIG. 10, see notation) configured to electrically connect to a printed circuit board (Background 4th paragraph) (Claim 12), and the receptacle (FIG. 10, 4) including one or more receptacle ground connections (FIG. 10, see notation), wherein at least one of the receptacle ground connections (FIG. 10, see notation) is located on an inner surface (FIG. 10, see notation) of the outer tubular shell (FIG. 10, 40), wherein the outer tubular shell (40) of the receptacle (4) comprises a biasing member (FIG. 10, 6); and 
a plug (FIG. 10; 2, 3) including an outer shell (FIG. 10, 30) supporting at least one pin contact (FIG. 10, 31) configured to mate with the at least one socket contact (FIG. 10, 41) of the receptacle (4), the outer shell (30) of the plug (30 having a front end (FIG. 10, see notation) for mating with the front end (FIG. 10, see notation) of the receptacle (4), and a back end (FIG. 10, see notation) configured to electrically connect to a coaxial cable, and the plug (2, 3) including one or more plug ground connections (FIG. 10, see notation), wherein the outer shell (30) of the plug (3) is configured to receive the biasing member (6) of the receptacle (4) to mechanically and electrically connect the plug and receptacle together (Description, Sheet 13, 2nd paragraph), 
wherein when the receptacle (4) and plug (3) are mated, the receptacle and plug ground connections (FIG. 10, see notation) form one or more grounding paths (FIG. 10, see notation) through the electrical connector assembly (1), thereby electrically connecting the plug (3) to the printed circuit board (Background 4th paragraph) (Claim 12), and wherein one of the receptacle ground connections (FIG. 10, see notation) with one of the plug ground connections (FIG. 10, see notation) are configured to mechanically engage the front ends of the receptacle (FIG. 10, see notation) and plug with one another (FIG. 10, see notation).
Lele does not expressly disclose the outer shell of the plug having a back end configured to connect to a coaxial cable.
However, Nakagawa teaches the outer shell (FIG. 13; 53, 55) (Column 10, lines 61-65) of the plug (FIG. 13, B) having a back end (FIG. 13, see notation) configured to connect to a coaxial cable (FIG. 13, 59) (Column 11, lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lele with the teachings of Nakagawa and provide the outer shell of the plug having a back end configured to connect to a coaxial cable “so as to be close to the cylindrical section, the connection of the cylindrical section to ground can be securely made, and more satisfactory high-frequency performance can be obtained.” (Nakagawa, Column 5, lines 7-10).
With respect to Claim 17: 
Lele in view of  Nakagawa discloses the electrical connector assembly (Lele, FIG. 10, 1), wherein the outer tubular shell (Lele, FIG. 10, 40) of the receptacle (Lele, FIG. 10, 4) is devoid of threads.
With respect to Claim 18: 
Lele in view of  Nakagawa discloses the electrical connector assembly (Lele, FIG. 10, 1), wherein the outer shell (Lele, FIG. 10, 30) of the plug (Lele, FIG. 10, 3) is devoid of threads.
With respect to Claim 19: 
Lele in view of  Nakagawa discloses the electrical connector assembly (Lele, FIG. 10, 1), wherein the biasing member (Lele, FIG. 10, 6) defines a mechanical connection comprising a resilient member (Lele, FIG. 10, 6) (Lele, Description, Sheet 13, 2nd paragraph).
With respect to Claim 21: 
Lele in view of  Nakagawa discloses the electrical connector assembly (Lele, FIG. 10, 1), wherein the outer shell (Lele, FIG. 10, 40) forms an outer surface (Lele, FIG. 10, see notation) of the receptacle (Lele, FIG. 10, 4).
With respect to Claim 22: 
Lele in view of  Nakagawa discloses the electrical connector assembly (Lele, FIG. 10, 1), wherein each of the outer shell (Lele, FIG. 10, 40 ) and the inner shell (Lele, FIG. 10, 42) of the receptacle (Lele, FIG. 10, 4) has a tubular shape.
With respect to Claim 23: 
Lele in view of  Nakagawa discloses the electrical connector assembly (Lele, FIG. 10, 1), wherein the outer shell (Lele, FIG. 10, 40) forms an outer surface (Lele, FIG. 10, see notation) of the receptacle (Lele, FIG. 10, 4).
With respect to Claim 24: 
Lele in view of  Nakagawa discloses the electrical connector assembly (Lele, FIG. 10, 1), wherein each of the outer shell (Lele, Lele, FIG. 10, 40) and the inner shell (Lele, FIG. 10, 42) of the receptacle (Lele, FIG. 10, 4) has a tubular shape.

Allowable Subject Matter
Claims 6, 11-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claims 6 and 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a the mechanical connection is defined by a snap engagement between the biasing member on the receptacle and a corresponding engagement member of the plug, as recited in claims 6 and 11, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the mechanical connection is defined by engagement between the biasing member on the receptacle and a corresponding engagement member on the outer shell of the plug, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 20, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the resilient member is a tab, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831